Citation Nr: 0327979	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  00-01 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




REMAND

On January 30, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		
1.  Obtain all of the veteran's medical 
records from the VA Medical Centers 
(VAMCs) in Savannah, Georgia, and 
Charleston, South Carolina, as well as 
the VA outpatient clinic (VAOPC) 
affiliated with the VAMC in Savannah, 
Georgia, for the period from April 1994 
to the present.  Please obtain the 
following types of records:  Notes, 
Discharge Summaries, Consults, Imaging 
(X-Ray, MRI, CT scan), Problem List, and 
Confirmed Diagnoses.

2.  After completion of the above 
development, make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to undergo VA audiology, 
orthopedic, and psychiatric examinations.  
The claims folder (c-file) must be 
available for review by each examiner.  
The veteran is hereby informed that his 
failure to appear for an examination will 
result in the Board's decision on the 
original claim for service connection 
which was the subject of that examination 
being decided based on the evidence of 
record, pursuant to 38 C.F.R. § 3.655 
(2002).  

For the audiology examination, the 
examiner must review the record and 
answer the following:  considering that 
the veteran served on active duty from 
June 1983 to April 1987, and from April 
1988 to April 1994, is it at least as 
likely as not that he has tinnitus that 
developed in service or is otherwise 
related to service?  The answer must be 
explained.

For the orthopedic examination, following 
review of the record and examination of 
the veteran, the examiner must identify 
all current low back disorders.  For each 
low back disorder diagnosed, considering 
that the veteran served on active duty 
from June 1983 to April 1987, and from 
April 1988 to April 1994, the examiner 
must assess whether the disorder is 
chronic, and whether it is at least as 
likely as not that the disorder developed 
in service or is otherwise related to 
service.  If arthiritis of the low back 
is diagnosed, then the examiner must also 
address whether it is at least as likely 
as not that the arthritis was present to 
a disabling degree within the first year 
following the veteran's separation from 
service in April 1994.  The answers must 
be explained.

For the psychiatric examination, the 
examiner must review the record and, 
following examination of the veteran, 
identify all current psychiatric 
disorders.  For each psychiatric disorder 
diagnosed, considering that the veteran 
served on active duty from June 1983 to 
April 1987, and from April 1988 to April 
1994, the examiner must assess whether 
the disorder is chronic, and whether it 
is at least as likely as not that the 
disorder developed in service or is 
otherwise related to service.  In 
answering these questions the examiner 
should address the points raised in the 
former, March 1999 and November 2001 VA 
psychiatric examinations:  questions of 
whether the veteran had a chronic 
psychiatric illness in service; whether 
the veteran engaged in acts of self-
cutting in service and whether these were 
manifestations of psychiatric illness in 
service; and whether the veteran's 
service separation was associated with a 
psychiatric disorder which persisted 
thereafter.  The answers to all questions 
must be explained.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





